UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UMB BANK, N.A. d/b/a UMB CAPITAL
FINANCE,                                                          4/2/2020
           Plaintiff,                              18-CV-9879 (LGS) (BCM)
      -against-                                    ORDER
GOVIND SRIVASTAVA,
           Defendant.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the April 2, 2020 telephonic conference, it is

hereby ORDERED that:

      1.     No later than April 10, 2020, defendant shall serve his verified responses to

             plaintiff’s interrogatories. An electronic signature will suffice for the verification.

      2.     No later than April 23, 2020, and to the extent possible given the restrictions

             resulting from the national health emergency, defendant shall produce documents

             in response to plaintiff’s requests for production, along with any required

             revisions to his previously served written responses to those requests for

             production. To the extent defendant withholds documents from production on the

             basis of privilege, defendant shall concurrently serve a privilege log in

             compliance with Local Civil Rule 26.2.

      3.     Judge Moses will conduct a further telephonic status conference on April 30,

             2020, at 10:00 a.m. At that time, counsel are directed to call the Court's

             conference line (888) 557-8511 and enter the access code 7746387. In advance of

             the conference, and no later than April 28, 2020, the parties shall submit a joint

             letter updating the Court on the progress of discovery, identifying any disputes

             that require judicial resolution, and proposing a schedule for the remainder of
      written discovery and deposition discovery. In the event of disputes requiring

      judicial resolution, the joint letter shall succinctly state the parties’ respective

      positions, without extended argument, and shall include, as attachments, copies of

      the disputed discovery demands and/or responses, in compliance with Moses

      Indiv. Prac. § 2(b). It is the intention of the Court to decide any such disputes at

      the April 30 conference, based upon the joint letter and such argument as may be

      presented at the conference.

Dated: New York, New York
      April 2, 2020

                                     SO ORDERED.



                                     ________________________________
                                     BARBARA MOSES
                                     United States Magistrate Judge




                                       2
